DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7, 11 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 June 2022.
Applicant’s election without traverse of Species II from Group 1, Species A from Group 2 and Species 1 from Group 3 in the reply filed on 10 June 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 12-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the limitation "the connection wall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 claims in the last two lines “a state that defines the storage volume multiple times.”  Rather than a state which has multiple volumes, the volume of the container is realized when the main body is fully erected.  The multiple times might refer to a main body that may be erected then collapsed multiple times.  Claim 13 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 9-10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stone (US 6422440).
Stone discloses an aircraft seat cargo container (a cargo container that fits on or is somehow supported by a seat is virtually the same whether the seat is mounted in an aircraft, automobile, van truck or boat), comprising: a sheet material main body, in particular a cardboard main body (claim 1 is not definitive as to cardboard), having a bottom 5wall, a back wall, a front wall and first and second side walls that define a storage volume; and a seating area fastening unit (base 57, having middle section 58 and pair of legs 59 with apertures 64 for a seatbelt 8 as shown in Fig. 4 and 5) configured to receive an aircraft seat belt for securing the sheet material main body.
Re claim 3, a separation element is formed by bottom wall 13 as shown in Fig. 3 and 5.
Re claim 4, the connection wall is formed by one of the legs 59 which defines a through hole (aperture 64).
Re claim 6, the fastening unit (base 57) has any number of surfaces including the surfaces of through hole (aperture 64) which define the at least one aircraft seat fastening element which attaches to the seatbelt and can be secured additionally to the aircraft seat by a means other than the seatbelt.
Re claims 9 and 10, cover 46 defines a closing element configured to close an insert opening (top opening of main body) of the main body.  The closing element comprises a separate lid.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rhodes, Jr. (US 6626338) (Rhodes).
Rhodes discloses an aircraft seat cargo container (a cargo container that fits on or is somehow supported by a seat is virtually the same whether the seat is mounted in an aircraft, automobile, van truck or boat, the entertainment system container attaches to the rear seat of an automobile), comprising: a sheet material main body, in particular a cardboard main body (claim 1 is not definitive as to cardboard), having a bottom 5wall, a back wall, a front wall and first and second side walls that define a storage volume; and a seating area fastening unit (cutout 32 as best shown in Fig. 2, 5 and 6) configured to receive an aircraft seat belt 58 for securing the sheet material main body.
Re claim 3, a separation element is formed by trailing edge 40 as shown in Fig. 2, 5 and 6.
Re claim 5, a trailing edge 40 defines a slanted wall and a connection wall between the bottom wall and the back wall.
Re claim 6, the fastening unit (cutout 32) has any number of surfaces including the surfaces for the seat belt which define the at least one aircraft seat fastening element which attaches to the seatbelt and can be secured additionally to the aircraft seat by a means other than the seatbelt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Hrdlicka (US 2012/0235451).
Stone discloses the invention except for a width corresponding to the width of at least two neighboring aircraft seats.  Hrdlicka teaches a storage system with a width of at least two neighboring seats.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to expand the container width to correspond to at least two neighboring aircraft seats in order to increase capacity of the container.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Lofaro (US 2003/0160076).
Stone fails to disclose a one-piece foldable cardboard element.  Lofaro teaches a similar storage system fitting on a vehicle seat and being formed of a one-piece foldable cardboard element (see Fig. 3a and paragraph [49], first sentence and the materials listed in claim 7).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material of the main body to be a one-piece foldable cardboard element to simplify assembly by a one-piece foldable element which is easy to assemble by hand without tools or fasteners and reduces inventory to one element as compared to multiple elements and fasteners and the cardboard material is readily available and inexpensive.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of LeGrow (US 5660310).
Stone fails to disclose the insulation inlay.  LeGrow teaches an insulation inlay (cooler 200 wherein coolant medium container 216 may be replaced with insulation (column 12, first sentence).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add insulation to maintain the temperatures of hot and/or cooled foods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733